Citation Nr: 1825156	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-22 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965 and from November 1965 to November 1969, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that granted service connection for PTSD and assigned an initial noncompensable rating, effective March 10, 2008-the date of claim.  Jurisdiction of the Veteran's claims file now resides with the Atlanta, Georgia RO.

Thereafter, in August 2009, the RO increased the Veteran's initial rating for PTSD to 10 percent.  Then, in April 2011, the RO increased the Veteran's initial rating again to 50 percent, effective the date of claim.  However, as these increases did not represent a total grant of the benefits sought on appeal, the Veteran's PTSD issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In his August 2013 substantive appeal, the Veteran requested a Board hearing.  However, in May and June 2016 correspondence, the Veteran withdrew his request.


FINDINGS OF FACT

1. For the entire period on appeal, the symptoms and overall impairment caused by the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas.

2. The evidence of record demonstrates that the Veteran's service-connected PTSD renders him unable to obtain or maintain gainful employment.

3. Based upon the Board's award of a TDIU for PTSD, from June 1, 2014 onward, the Veteran has a single service-connected disability rated at 100 percent plus an additional service-connected disability independently rated at 60 percent.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for a TDIU due to PTSD have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

3. The criteria for special monthly compensation (SMC) at the housebound rate have been met, beginning June 1, 2014.  38 U.S.C. §§ 1114(s), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.350(i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of initial ratings following awards of service connection for disabilities, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  Under that formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veterans impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Moving beyond the applicable rating principles, the Board finds that, after reviewing the entirety of the record, as shown below, the Veteran's PTSD is best classified as occupational and social impairment with deficiencies in most areas for the entire appeal period, representative of a 70 percent initial rating.

In support of this determination, the Board notes that Veteran was first provided a VA examination in connection to his PTSD claim in July 2009.  During this examination, the Veteran described symptoms of nightmares, insomnia, flashbacks, and anger issues.  The Veteran stated that the symptoms were constant and affected his daily functioning, including causing the end of his first marriage.  The Veteran then reported that he had poor relationships with his siblings and that his current, second marriage was "hanging-on by a thread."  

During a mental status examination, the examiner recorded the following observations: orientation and concentration within normal limits; no panic attacks; no suspiciousness; no delusions, hallucinations, or obsessional rituals; appropriate thought processes; no slowness of thought or confusion; impaired judgment; normal abstract thinking; memory within normal limits; and no suicidal or homicidal ideations.

The Veteran was provided another VA examination in October 2010.  During this examination, the Veteran described his current PTSD symptoms as: sleep disturbance, mood disturbance, nightmares, anxiety, panic attacks, irritability, anger, hypervigilance, and trouble concentrating.  The Veteran stated that his symptoms were moderate but were constant and affecting his daily functioning, resulting in social and relationship problems.  The Veteran stated that he did not have a history of violent behavior.  The Veteran then reported that his second marriage had deteriorated to the point that he and his current spouse were separated.  Additionally, he stated that he had lost interest and motivation towards completing daily activities and had developed social avoidance.

During an examination of the Veteran, the examiner noted the following observations: orientation within normal limits; appropriate appearance, hygiene, and behavior; good eye contact; anxious and depressed mood; feelings of depression, anxiousness, and irritability with loss of interest and motivation; normal communication and speech; impaired attention and focus; panic attacks that occur less than once a week; signs of suspiciousness; forgetfulness due to trouble concentrating; passive thoughts of death and passive death wishes, but without current suicidal ideations or plans; and no homicidal ideations.  The examiner then remarked that the best description of the Veteran's impairment was occupational and social impairment with occasional decreases in work efficiency and intermittent inability to perform occupational tasks.  However, the examiner commented that the Veteran was functioning satisfactorily and did not appear to pose any threat of danger or injury to himself or others.

Moving beyond the Veteran's VA examination reports, additional treatment records during the applicable time period also demonstrate significant symptomatology.  Specifically, in a March 2008 VA treatment record, the Veteran endorsed PTSD symptoms of intrusive memories, nightmares, avoidance of cues, emotional blunting, irritability, hypervigilance, and insomnia.  Additionally, the Veteran admitted to intermittent suicidal thoughts.  Similarly, in an October 2009 VA treatment record, the Veteran reported that he was feeling hopeless and had had thoughts of taking his own life about 2 years prior.  The Veteran repeated those revelations in June 2010.

Thereafter, in an October 2012 VA treatment record, the Veteran stated that he was in a sad mood and endorsed having some feelings of hopelessness.  Although the Veteran denied suicidal ideations, he stated that he had passive homicidal ideations regarding his now second ex-spouse, but knew that he would not act on those thoughts.  In August 2013 the Veteran again answered positively regarding questions from a VA provider about feelings of hopelessness and having recent thoughts of taking his own life.

In an August 2014 VA treatment record, the Veteran reported a low frustration tolerance and stated that he often snapped at people.  Although he did not have any prior suicide attempts, the Veteran stated that he had intermittent thoughts questioning whether he would be better off dead.  The Veteran repeated such reports about intermittent suicidal thoughts to VA providers in April, May, and July 2015.

Separate from the records of VA treatment, the claims file also contains letters and treatment summaries from providers that endorse a rating for PTSD consistent with occupational and social impairment with deficiencies in most areas.  Specifically, in a July 2009 letter, C.A.T., a registered nurse with the Mental Health Clinic at the Atlanta, Georgia VA Medical Center (VAMC), stated that the Veteran's PTSD caused a major impairment in several areas of the Veteran's life-including work, family relations, judgment, thinking, and mood.  C.A.T. then stated that Veteran continued to endorse the following PTSD symptoms: nightmares of combat and persistently re-experiencing these events, characterized by intrusive recollections, flashbacks of the war, and intense distress with exposure to reminders of the events; diminished involvement in usual activities; isolative behaviors; night sweats as well as muscle aches, vertigo, nausea, and vomiting; poor concentration; memory impairment; increased anxiety; poor sleep patterns; decreased appetite; increased anger and irritability with some uncontrolled outbursts; anhedonia; crying spells; severe and unpredictable mood swings; auditory hallucinations; panic attacks; survivor's guilt; passive suicidal ideations; difficulty with cognitive processes; depressed mood with helpless and hopeless thoughts about the future; increased startled response; and avoidance of war-related topics.

C.A.T. concluded that the Veteran had difficulty adapting to stressful circumstances and had an inability to establish and maintain effective relationships.  C.A.T. reported similar findings in another letter from May 2011.

Relatedly, in May 2011, Dr. Raymond-a non-VA, licensed psychologist-stated that the Veteran had been a client of hers since March 2010.  Dr. Raymond then stated that the Veteran had a history of nightmares, flashbacks, intrusive thoughts, and hypervigilance.  Dr. Raymond commented that the Veteran experienced impairment in most areas, including work, social, and family relationships, as well as daily functioning.  Dr. Raymond also stated that the Veteran had difficulty in adapting to stressful circumstances and the Veteran was unable to maintain effective relationships.  Lastly, Dr. Raymond noted that the Veteran had impaired attention and concentration as well as passive suicidal thoughts.  Dr. Raymond repeated similar comments in separate August 2013 and August 2014 letters. 

In light of the above, the Board finds that the Veteran is entitled to the next higher rating of 70 percent, but no higher, for his service-connected PTSD for the entire appeal period.  In making this determination, the Board notes that the evidence recounted above is supportive of suicidal ideations; unprovoked irritability; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  The General Rating Formula for Mental Disorders identifies such symptoms as representative of a 70 percent rating.

However, the Board also finds that the Veteran is not entitled to the next-higher rating of 100 percent.  Specifically, throughout the entirety of the appeal period, the Veteran's PTSD symptoms have not been consistent with total occupational and social impairment, and VA examiners have not reported such a level of impairment. The Veteran has denied persistent delusions and hallucinations and an inability to perform the activities of daily living during VA examinations and treatment, and examiners and clinicians have consistently observed him to be alert and oriented.  In addition, although he has described problems with concentration and memory and has reported that his memory is worsening, he has not reported the severity of memory loss described in the 100 percent rating criteria, which contemplates memory loss for names of close relatives, occupation, or his own name.  Additionally, although the Veteran has at times reported suicidal ideation and passive homicidal ideation, he has characterized those thoughts as fleeting, and without intent or urge.  Significantly, when admitting passive homicidal thoughts, the Veteran expressed that he had no intent of acting on such thoughts, and knew that he would not.  Thus, a persistent danger of self-harm or harm to others, consistent with the 100 percent rating criteria, has also not been shown. 

Regarding occupational impairment, the Board acknowledges that the Veteran has not worked during the claim period and that some degree of occupational impairment due to his PTSD is clearly evidenced by the record.  However, it does not necessarily follow that total occupational and social impairment as characterized in the General Rating Formula for Mental Disorders has been shown.  Here, there is simply not a showing of PTSD symptoms listed for the 100 percent disability rating, or symptoms that are of similar duration, frequency, and severity, that would warrant finding that the Veteran is totally occupationally and socially impaired.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In short, the Board finds the Veteran's PTSD symptoms are comparable indicators of the type of occupational and social impairment contemplated in the criteria provided for a 70 percent rating under the General Rating Formula, but no more. See Mauerhan, 16 Vet. App. 436.





TDIU

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

However, VA may not take into account the individual veteran's age or any impairment caused by nonservice-connected disabilities in determining whether TDIU is warranted.  See 38 C.F.R. §§ 3.341(a), 4.16(a), 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Under certain circumstances, multiple disabilities may be considered as the sole 60 percent or 40 percent disability.  Id.  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment-defined as when a veteran's earned annual income does not exceed the poverty threshold for one person, or on a facts found basis (e.g., when employment is in a protected environment such as a family business or sheltered workshop)-shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Specifically, due to the above grant of an initial 70 percent rating for PTSD, the Veteran has one disability rated as 60 percent disabling or more.

Regarding the Veteran's education, training, and occupational history, the record reflects that: (1) the Veteran had a two-year college degree in criminal justice; (2) his Department of Defense Form 214 indicates a military occupational specialty of indirect fire infantryman; and (3) post-service, he worked in law enforcement as a police officer until he was medically retired due to a hip injury in 1986.

Moving beyond the Veteran's education, training, and occupational history, the record contains evidence indicative of the impact of the Veteran's PTSD on his ability to obtain and maintain substantially gainful employment.  Specifically, in assigning the Veteran an initial rating of 70 percent for PTSD, the Board previously described that Veteran's irritability, anger outbursts, avoidance and isolating behaviors.  Additionally, the evidence demonstrates that the Veteran's PTSD makes it difficult for him to adapt to stressful circumstances and for him to establish and maintain effective relationships.  Accordingly, in light of the occupational effects of the Veteran's PTSD-and resolving all reasonable doubt in the Veteran's favor-the Board finds that the Veteran's service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment.  As such, entitlement to a TDIU on the basis of service-connected PTSD is warranted-effective March 10, 2008.  See 38 C.F.R. § 4.16(a).



Special Monthly Compensation (SMC)

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

In Bradley v. Peake, 22 Vet.App. 280, 293 (2008), the Court of Appeals for Veterans Claims (Court) held that a grant of TDIU based on a single disability constitutes a service-connected disability rated as total for purposes of section 1114(s).  In the instant case, the above grants of a TDIU based on PTSD as well as an initial 70 percent rating for right upper extremity diabetic neuropathy qualify the Veteran for an award of SMC at the housebound rate.  38 C.F.R. § 3.350(i).  As such, the Board will also grant the Veteran SMC at the housebound rate in recognition of its obligation to maximize the benefits available to veterans.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).

Currently, according to the Veteran's most recent rating decision codesheet from September 2015, he was awarded SMC under 38 U.S.C. § 1114(s) from November 23, 2011 to June 1, 2014.  However, as indicated above, the Board will grant the Veteran a TDIU based on PTSD, effective March 10, 2008.  

From the time period between March 10, 2008 and November 23, 2011, the Veteran was not in receipt of a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the PTSD.  But, according to the September 2015 rating decision codesheet, beginning April 28, 2014, the Veteran was in receipt of separate 60 percent ratings for coronary artery disease (CAD) and prostate cancer.  In light of the above grant of a TDIU based on PTSD, as well as the separate 60 percent ratings for CAD and prostate cancer, the Board will also grant the Veteran SMC at the housebound rate extending from June 1, 2014 onward.  The Board grants the Veteran SMC at the housebound rate in recognition of its obligation to maximize the benefits available to veterans.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).


ORDER

An initial disability rating of 70 percent, but no higher, for PTSD is granted for the entire appeal period.

Entitlement to a TDIU based on service-connected PTSD is granted, effective March 10, 2008

Entitlement to SMC at the rate provided by 38 U.S.C. § 1114(s) is granted, effective June 1, 2014.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


